Citation Nr: 0727952	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  03-17 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for avitaminosis and 
other nutritional deficiencies.

2.  Entitlement to service connection for malnutrition.

3.  Entitlement to service connection for malaria.

4.  Entitlement to service connection for a stroke.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

6.  Entitlement to service connection for ischemic heart 
disease.

7.  Entitlement to service connection for peptic ulcer 
disease.

8.  Entitlement to service connection for irritable bowel 
syndrome.

9. Entitlement to service connection for antral gastritis.

10.  Entitlement to service connection for severe 
osteoarthritis.

11.  Entitlement to service connection for degenerative disc 
disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1941 to January 
1946 and from February 1946 to April 1947, including as a 
prisoner-of-war (POW) from April 1942 to August 1942.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.
  
In September 2005, the RO affirmed the RO's August 2002 
rating decision by
denying the veteran's claims.  The veteran then appealed the 
Board's decision to the
United States Court of Appeals for Veterans Claims (Court).  
In December 2005,
based on a Joint Motion For Remand (joint motion), the Court 
remanded the claims
to the Board for compliance with the instructions in the 
joint motion.  The Board in
turn remanded the veteran's claims to the RO via the Appeals 
Management Center
(AMC), in Washington, D.C., in February 2006.

For good cause shown, the Board has advanced this case on its 
docket pursuant to the authority of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  The veteran served as a POW during his first period of 
active duty.

3.  The veteran does not currently have avitaminosis and 
other nutritional deficiencies.

4.  The veteran does not currently have malnutrition.

5.  The veteran does not currently have malaria or residuals 
thereof.

6.  Residuals of the veteran's stroke, including right-sided 
hemiparesis, are related to the veteran's active service.

7.  COPD is not related to the veteran's active service.

8.  Ischemic heart disease is related to the veteran's active 
service.

9.  The veteran does not currently have peptic ulcer disease.

10.  Irritable bowel syndrome is related to the veteran's 
active service.

11.  The veteran does not currently have antral gastritis.

12.  Osteoarthritis is related to the veteran's active 
service.

13.  Degenerative disc disease is related to the veteran's 
active service.


CONCLUSIONS OF LAW

1.  Avitaminosis and other nutritional deficiencies were not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).

2.  Malnutrition was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

3.  Malaria was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2006).

4.  Residuals of the veteran's stroke, including right-sided 
hemiparesis, may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).

5.  COPD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2006).

6.  Ischemic heart disease was incurred in service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2006).

7.  Peptic ulcer disease was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).



8.  Irritable bowel syndrome may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).

9.  Antral gastritis was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2006).

10.  Osteoarthritis was incurred in service.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2006).

11.  Degenerative disc disease was incurred in service.  38 
U.S.C.A. 
§§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating those 
claims does not prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated March 2002, August 2003, September 
2004, May 2006 and October 2006, the first sent before 
initially deciding those claims in a rating decision dated 
August 2002.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  

The content of the aforementioned notice letters considered 
in conjunction with the content of letters VA sent to the 
veteran in June 2002 and November 2004 and a supplemental 
statement of the case issued in June 2007 reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II and Dingess/Hartman. 

In the notice letters, the RO acknowledged the veteran's 
claims, notified the veteran of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, informed him of VA's duty to assist 
and indicated that it was developing his claims pursuant to 
that duty.  As well, the RO provided the veteran all 
pertinent information on disability evaluations and effective 
dates.  The RO also identified the evidence it had received 
in support of the veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA any additional information or evidence he had, which he 
believed would support his claims.     

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to those claims, 
including service medical records and post-service VA and 
private treatment records.  Since then, in a written 
statement received in June 2006 and June 2007, the veteran 
has indicated that he has no other information or evidence to 
submit in support of his claims.  

The RO also afforded the veteran a VA POW examination, during 
which a VA examiner discussed the presence and etiology of 
the disabilities at issue in this appeal.  The veteran does 
not now assert that the report of this examination is 
inadequate to decide his claims.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran claims entitlement to service connection for the 
disabilities at issue in this appeal on the basis that he 
developed these disabilities during active duty, while 
serving as a POW.  He asserts that his unit surrendered to 
the Japanese Army in Bataan in April 1942, thereafter, 
participated in The Bataan Death March, and from April 1942 
to September 1942, was imprisoned in a concentration camp.  
Allegedly, during the march, the veteran was deprived of 
food, water, shelter and clothing, was beaten with a baseball 
bat in the right buttock and lower back after showing an 
inability to keep walking, and was stabbed in his left hand 
while trying to defend himself.  While in the concentration 
camp, he reportedly survived on a minimal amount of food, 
including a daily ration of two sweet potatoes and salted 
rice, and experienced malaria and dysentery.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and arthritis became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101(3), 1112(a), 1113 (West 2002); 38 C.F.R. 
§§ 3.307(a)(1)-(3), 3.309(a) (2006).

Service connection may also be presumed for post-traumatic 
osteoarthritis and stroke and its complications if it is 
shown that the veteran served as a POW and manifested such 
condition(s) to a degree of 10 percent at any time after 
discharge or release from active service.  38 U.S.C.A. §§ 
1112(b), 1113 (West 2002); 38 C.F.R. 
§§ 3.307(a)(5), 3.309(c) (2003).

As well, service connection may be presumed for avitaminosis, 
beriberi (including beriberi heart disease), malnutrition 
(including optic atrophy associated therewith), any other 
nutritional deficiency, irritable bowel syndrome, and peptic 
ulcer disease if it is shown that the veteran served as a POW 
for not less than 30 days and manifested such condition(s) to 
a degree of 10 percent at any time after discharge or release 
from active service.  38 U.S.C.A. §§ 1112(b), 1113 (West 
2002); 38 C.F.R. §§ 3.307(a)(5), 3.309(c) (2006).

During the course of this appeal, VA amended the regulations 
pertinent to claims of entitlement to service connection for 
disabilities based on service as a POW.  See 69 Fed. Reg. 
60,083, 60,090 (Oct. 7, 2004) (codified as amended at 38 
C.F.R. 
§ 3.309(c) (2006)).  Prior to this amendment, beriberi heart 
disease was defined as including ischemic heart disease in a 
former POW who had experienced localized edema during 
captivity.  38 C.F.R. § 3.309(c), Note (2003).  As of the 
amendment, the diseases listed under 38 C.F.R. § 3.309(c) 
include atherosclerotic disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, and arrhythmia).  38 C.F.R. § 3.309(c) (2006).

In order to prevail in a claim for service connection on its 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the veteran had active service from December 
1941 to January 1946 and from February 1946 to April 1947, 
including as a POW from April 1942 to August 1942.  According 
to his service records, during this time period, he received 
treatment for malaria, but not for any other disability at 
issue in this appeal.  On separation examination conducted in 
February 1946, an examiner noted normal clinical evaluations 
of the veteran's musculoskeletal and cardiovascular systems 
and abdominal viscera.  He also noted a negative chest x-ray 
and blood pressure of 104/74.  He did not note any residuals 
of malaria.  

A.  Avitaminosis, Other Nutritional Deficiencies, 
Malnutrition, Malaria, Peptic Ulcer Disease, and Antral 
Gastritis

Following discharge, the veteran sought treatment for 
multiple medical complaints and underwent VA examinations of 
the disabilities on appeal.  However, during treatment 
visits, no medical professional diagnosed the veteran with 
avitaminosis or any other nutritional deficiency, 
malnutrition, malaria, peptic ulcer disease or antral 
gastritis.  (Testing revealed a gastric antrum in 2001, but 
thereafter, no medical professional diagnosed antral 
gastritis.)  In addition, during VA examinations conducted in 
June 2002 and January 2007, examiners noted that the veteran 
had had bouts of avitaminosis and malaria in the past during 
and after service.  However, they also noted that these 
conditions had resolved.  During the latter VA examination, 
an examiner specifically ruled out a diagnosis of peptic 
ulcer disease and antral gastritis.    

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record currently diagnosing avitaminosis or any other 
nutritional deficiency, malnutrition, malaria, peptic ulcer 
disease, and antral gastritis.  The veteran's assertions in 
this regard are insufficient to establish the current 
disability element of a service connection claim as the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge to diagnose a medical 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions). 

In the absence of competent evidence establishing that the 
veteran currently has the disabilities mentioned, the Board 
concludes that avitaminosis or other nutritional 
deficiencies, malnutrition, and peptic ulcer disease were not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  The Board also concludes that 
malaria and antral gastritis were not incurred in or 
aggravated by service.  The evidence with regard to each 
claim is not in relative equipoise, therefore, the veteran 
may not be afforded the benefit of the doubt in the 
resolution thereof.  Rather, based on the fact that a 
preponderance of the evidence is against each claim, the 
claims must be denied.

B.  Residuals of a Stroke, Irritable Bowel Syndrome

The veteran suffered strokes on multiple occasions following 
discharge, beginning in the 1950s.  During the VA examination 
conducted in January 2007, a VA examiner noted that the 
veteran had residuals of a stroke, namely, right-sided 
hemiplegia.  According to an October 1999 letter of the 
veteran's private physician, Sal Andres, M.D., the veteran is 
totally disabled secondary to stroke residuals.  The findings 
of the VA examiner and Dr. Andres are sufficient to show that 
residuals of the veteran's strokes are at least 10 percent 
disabling, thereby warranting a grant of service connection 
for such residuals on a presumptive basis.  

During the VA examination conducted in January 2007, the VA 
examiner also noted that the veteran had irritable bowel 
syndrome manifested by dysentery.  He characterized the 
disability as mild, which, under 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2006) is not indicative of disability 
that is at least 10 percent disabling.  However, in a rating 
decision dated April 2007, the RO granted the veteran service 
connection for dysentery, the sole symptom of the irritable 
bowel syndrome, and assigned that disability a 10 percent 
evaluation.  The RO's action in this regard is sufficient to 
establish that the irritable bowel syndrome is at least 10 
percent disabling, thereby warranting a grant of service 
connection for the irritable bowel syndrome on a presumptive 
basis.  This disability should now be considered part of, or 
recharacterized as causing, the veteran's previously service-
connected chronic dysentery.

C.  Ischemic Heart Disease, Osteoarthritis, Degenerative Disc 
Disease 

During VA examinations conducted in June 2002 and January 
2007, examiners also diagnosed the veteran with ischemic 
heart disease, osteoarthritis, and degenerative disc disease.  
They did not, however, provide sufficient findings for the 
Board to determine whether the ischemic heart disease first 
manifested as localized edema, whether such disease is 10 
percent disabling, and whether the osteoarthritis is post-
traumatic in nature, thereby entitling the veteran to service 
connection for such disabilities on a presumptive basis.  
Regardless, given the fact that the VA examiner who conducted 
the January 2007 examination related these disabilities to 
the veteran's active service, during which the veteran was 
beaten in the back as a POW, the Board may grant the same 
benefits, but on a different basis, as directly, rather than 
presumptively related to service.  

D.  COPD

Following discharge, the veteran sought treatment for 
pulmonary complaints and underwent VA examinations of his 
pulmonary system.  A physician first diagnosed the veteran 
with COPD in 2000, during a private treatment visit.  
Thereafter, during a VA examination conducted in January 
2007, a VA examiner confirmed the presence of such 
disability.  However, neither he, nor any treating physician 
has linked this disability to the veteran's active service.  
In fact, the VA examiner specifically ruled out such a 
relationship.  

The veteran has not submitted a medical opinion refuting that 
of the VA examiner.  Again, the veteran's assertions 
represent the only evidence in this case linking his COPD to 
his active service.  Under Espiritu v. Derwinski, 2 Vet. App. 
at 494-95, his assertions in this regard are insufficient to 
establish the nexus element of a service connection claim. 

In the absence of competent evidence establishing that the 
veteran's COPD is related to his active service, the Board 
concludes that such disability was not incurred in or 
aggravated by service.  The evidence in this case is not in 
relative equipoise, therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of his 
claim.  Rather, as a preponderance of the evidence is against 
the claim, it must be denied.




ORDER

Service connection for avitaminosis and other nutritional 
deficiencies is denied.

Service connection for malnutrition is denied.

Service connection for malaria is denied.

Service connection for residuals of a stroke is granted.

Service connection for COPD is denied.

Service connection for ischemic heart disease is granted.

Service connection for peptic ulcer disease is denied.

Service connection for irritable bowel syndrome is granted.

Service connection for antral gastritis is denied.

Service connection for severe osteoarthritis is granted.

Service connection for degenerative disc disease is granted.



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


